DETAILED ACTION
This action is in response to the amendment filed on 10/13/2021 which was filed in response to the Final Rejection dated 7/13/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 11-16, 18, 19, 31, and 32 of copending Application No. 15/109,407 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claim 1, claims 1 and 11 of the copending application discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2-4, claims 12-14 of the copending application correspond to these claims.
Regarding claim 7, claims 18 and 19 of the copending application meets the limitations of this claim.
Regarding claims 5, 6, and 10, claims 1-3, 11, and 15 of the copending application meet all of the limitations of claims 5 and 10 except for the thickness of the transparent resin sheet and the yellowness index. Claim 4 of the copending application meets the water contact angle limitations of claims 6 and 10.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding the yellowness index of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the copending application and the present invention disclose the same compositions for the first hard coat and second hard coat layers (see the rejection of claim 1 above). The degree of yellowing (yellowness index) would be expected to be a function of the composition of the laminate. Since the prior art discloses the transparent resin laminate of claim 5 and a composition for the various layers that are the same as the present invention, the examiner believes the claimed properties are either anticipated or highly obvious (a yellowness index of 3 or less).
Regarding claims 8, 9, 12, and 14, claims 15 and 16 of the copending application meet these limitations.
Regarding claims 11 and 13, claims 31 and 32 of the copending application meets these limitations.
Regarding claims 15-17, claim 11 of the copending application states that the first hard coat is on the outermost surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 14, and 21 of U.S. Patent No. 11,065,852 in view of Coggio et al (USPGPUB 2005/0249942) and Kang et al (USPGPUB 2015/0197662).
Regarding claim 1, claim 5 of the cited patent discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet and the third hard coat.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
The cited patent in view of Coggio is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 2-4, claims 6-8 of the cited patent correspond to these claims.
Regarding claim 7, claims 13 and 14 of the cited patent meets the limitations of this claim.
Regarding claims 5, 6, and 10, claims 1, 3, 4, and 9 of the cited patent meet all of the limitations of claims 5, 6, and 10 except for the thickness of the transparent resin sheet (claims 5 and 6), the haze (claim 5), the yellowness index (claim 5), and the third hard coat (claims 5 and 6). 
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding the yellowness index and the haze of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the cited patent and the present invention disclose the same compositions for the first hard coat and second hard coat layers (see the rejection of claim 1 above). The degree of yellowing (yellowness index) would be expected to be a function of the composition of the laminate. Since the prior art discloses the transparent resin laminate of claim 5 and a composition for the various layers that are the same as the present invention, the examiner believes the claimed properties are either anticipated or highly obvious (a yellowness index of 3 or less) (a haze of 5% or less).
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 8, 9, 12, and 14, claims 9 and 10 of the cited patent meet these limitations.
Regarding claims 11 and 13, claim 2 of the cited patent meets these limitations.
Regarding claims 15-17, claim 5 of the cited patent states that the first hard coat is the first layer from a surface layer side.
Regarding claim 18, claim 17 of the cited patent meets this limitation.
Regarding claim 19, claim 21 of the cited patent meets these limitations.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 9-12, and 15 of U.S. Patent No. 11,065,851 in view of Coggio et al (USPGPUB 2005/0249942) and Kang et al (USPGPUB 2015/0197662).
Regarding claim 1, claims 2 and 11 of the cited patent discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet and the third hard coat.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
The cited patent in view of Coggio is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 2-4, claims 5-7 of the cited patent correspond to these claims.
Regarding claim 7, claim 15 of the cited patent meets the limitations of this claim.
Regarding claims 5, 6, and 10, claims 11 and 12 of the cited patent meet all of the limitations of claims 5, 6, and 10 except for the thickness of the transparent resin sheet (claims 5 and 6), the haze (claim 5), and the third hard coat (claims 5 and 6). 
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding the haze of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the cited patent and the present invention disclose the same compositions for the first hard coat and second hard coat layers (see the rejection of claim 1 above and claims 3 and 4 of the cited patent). Since the prior art discloses the transparent resin laminate of claim 5 and a composition for the various layers that are the same as the present invention, the examiner believes the claimed properties are either anticipated or highly obvious (a haze of 5% or less).
The cited patent in view of Coggio is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 8, 9, 12, and 14, claims 9 and 10 of the cited patent meet these limitations.
Regarding claims 11 and 13, claim 11 of the cited patent meets these limitations.
Regarding claims 15-17, claim 2 of the cited patent states that the first hard coat is the first layer from a surface layer side.

Claims 1-4, 7, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 12 of copending Application No. 15/779,483 in view of Coggio et al (USPGPUB 2005/0249942) and Kang et al (USPGPUB 2015/0197662).
Regarding claims 1 and 7, claims 1 and 12 of the copending application discloses all the limitations of claims 1 and 7 except for the thickness of the transparent resin sheet and the third hard coat.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
The cited patent in view of Coggio is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 2-4, claims 3-5 of the copending application correspond to these claims.
Regarding claim 15, claim 1 of the copending application states that the first hard coat is the first layer from a surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 5, 6, 10, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 15/779,483 in view of Yoshimi et al (JP 2000052472A) and Kang et al (USPGPUB 2015/0197662).
Regarding claims 5, 6, and 10, claims 6 and 7 of the copending application meet the limitations of these claims except for the thickness of the first hard coat and the presence of a third hard coat.
Yoshimi discloses a scratch-resistant plastic film or sheet adhered to an optical member such as various displays, lenses, mirrors, goggles and window glass for the purpose of protection [0001]. The plastic film or sheet is used as a support for forming a hard coat [0003]. The hard coat film or sheet comprises a first and a second hard coat layer [0004]. The second hard coat layer has a cured thickness of about 1.0 um to 20 um [0021]. In one embodiment, the thickness of the second hard coat layer is 5.0 um [0028]. The film thickness of the hard coat correlates with its pencil hardness [0040].
Yoshimi is analogous because it discloses protective optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the copending application’s first hard coat at a thickness of about 1.0 um to 20 um (wherein the thickness of the first hard coat is from 0.5 to 5 um – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because this would enhance its durability, scratch resistance, and pencil hardness. 
The cited patent in view of Yoshimi is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claims 16-17, claim 6 of the copending application states that the first hard coat is the first layer from a surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12-13 of copending Application No. 16/332,573 in view of Coggio et al (USPGPUB 2005/0249942) and Kang et al (USPGPUB 2015/0197662).
Regarding claims 1 and 15, claims 1 and 8 of the cited patent discloses all the limitations of claims 1 and 15 except for the thickness of the transparent resin sheet (of claim 1) and the third hard coat.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
The cited patent in view of Coggio is silent with regard to the claimed third hard coat.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of the transparent resin film layer of the cited patent (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the resin film layer because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. 
Regarding claim 7, claims 12-13 of the cited patent meet the limitations of this claim.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566) in view of Kadoki et al (USPGPUB 2013/0216801) and Kang et al (USPGPUB 2015/0197662).
Regarding claims 1, 7, 15, and 18, Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: Yoneyama’s support, hard coat layer, and overcoat layer correspond to the claimed transparent resin sheet layer, second hard coat, and first hard coat, respectively (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer) (The transparent resin laminate according to claim 1, wherein the first hard coat is an outermost layer of the transparent resin laminate – claim 15). Yoneyama further discloses that the hard coat layer and the overcoat layer contains a multi-functional compound [0048-50] and such a multi-functional compound can be a diacrylate or trifunctional or more acrylate [0061-62]. Various embodiments use polyfunctional (meth)acrylates for the hard coat layer (HCL) and the overcoat layer (OCL) [0382-390] [Tables 2-3]. Silicone or fluorine antifouling agents or sliding agents can be added to an overcoat layer for the purpose of antifouling property or water resistance [0217]. Such additives are preferably added in the range from 0.05 to 10 mass% and especially preferably from 0.1 to 5 mass% of the solids content of the overcoat layer (wherein the first hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.01 to 7 parts by mass of a water-repelling agent) [0218]. An organosilane compound is preferably added to at least one layer of the layers constituting the film [0189]. The content of the organosilane is most preferably from 1 to 15 mass% of the solids content in the containing layer (and (C) 0.01 to 10 parts by mass of a silane coupling agent) [0216]. From the viewpoints of pencil hardness and the prevention of curling, it is preferred that the content of inorganic fine particles in a hard coat layer is higher than that of an overcoat layer, and it is also possible not to contain inorganic fine particles in an overcoat layer (wherein the first hard coat…contains no inorganic particles) [0135]. The average particle size of the inorganic particles is preferably from 5 to 150 nm and most preferably from 10 to 100 nm [0137]. The content of inorganic particles is from 1 to 70% (wherein the second hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; and (D) 50 to 300 parts by mass of inorganic fine particles having an average particle size of 1 to 300 nm) [0138]. The support can be a transparent resin film, plate, or sheet [0288]. The thickness of the transparent support is generally from 20 to 1,000 um and preferably from 20 to 500 um when used as a support for a display surface (and wherein the transparent resin sheet has a thickness of 0.2 mm or more) [0289]. The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14].
Yoneyama is silent with regard to the overcoat layer (corresponding to the claimed first hard coat) having a pencil hardness of 5H or higher. Yoneyama is silent with regard to a third hard coat layer formed on the opposite side of the substrate/support.
Kadoki discloses transparent, thin-wall, scratch-resistant articles based on polycarbonate compositions, as well as methods of their manufacture [0001]. An object of the invention is to produce polycarbonate-based thermoplastic materials that can achieve the combination of physical and optical properties to serve as a replacement for alkali-aluminosilicate glass materials, such as those used in portable electronic devices [0004]. The inventive plastic article comprises a substantially transparent substrate having a thickness of 0.2 mm to 3.0 mm comprising a polycarbonate [0006] and a hard coat disposed over a surface of the transparent sheet, the hard coat providing the article with a pencil hardness of at least 5H [0007]. Such a laminate provides a desired combination of hardness, scratch, mar, and impact resistance along with excellent optical properties of light transmittance and low haze and yellowness [0014] [0092]. The hard coat may be a single layer [0061] and can be an acrylate-based hard coat [0061]. Silica filler can be used to increase hardness [0070]. The cured hard coat has a thickness of 10 um to 50 um or 14 um to 40 um [0083]. Exemplary embodiments of the invention have a pencil hardness ranging from 5H to 7H [pg 12, Table 3].
Yoneyama and Kadoki are analogous because both disclose optical films with hard coats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s two layer hard coat in lieu of Kadoki’s single layer hard coat for Kadoki’s transparent optical laminate article (An article comprising the transparent resin laminate according to any one of claims 1 to 6 – claim 7).  One of ordinary skill in the art would have been motivated to use Yoneyama’s two layer hard coat because this would provide a desirable balance between hardness and curling of the optical film. Yoneyama discloses that there is a limit in satisfying both high hardness and low curling of the optical film when using a single layer hard coat of uniform composition [0300-301]. High hardness/scratch resistance and low curling can be achieved by forming a film having a high molecular weight and high hardness on the surface side or an optical film [0302]. The dual layer hard coat has a higher molecular weight compound near the surface thereby increasing the surface hardness [0301]. Both Yoneyama and Kadoki disclose optical films with hard coats and both disclose using polycarbonate support/substrates (see above and [0288] of Yoneyama). Also, both Yoneyama and Kadoki disclose using the optical laminates for electronic device display screen covers ([0076] of Kadoki) ([0375-380] Yoneyama).
Regarding the hardness of Kadoki’s optical laminate surface using Yoneyama’s two layer hard coat, Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher than that of the overcoat layer [0135]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see the referenced Tables above). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Kadoki also discloses that the selection of the specific hard coat to provide the requisite hardness is within the skill of the art and the hard coat has a pencil hardness of at least 5H, at least 6H, or at least 7H [0061] [0083]. Therefore, the combination of Yoneyama’s hard coat and overcoat with Kadoki’s polycarbonate substrate would result in the surface of the overcoat layer having a pencil hardness of 5H or higher (or at least 6H or at least 7H) (and wherein the following (vi) is satisfied: (vi) a pencil hardness of the first hard coat surface of 5H or higher) (The transparent resin laminate according to claim 1, further satisfying the following requirement (vii): (vii) a pencil hardness of the first hard coat surface of 6H or higher – claim 18).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, both Yoneyama and Kadoki disclose an ability to increase the hardness by adding inorganic filler to the hard coat layer, Yoneyama discloses increasing pencil hardness of the overcoat layer by reducing or eliminating the presence of filler in the overcoat layer, and Kadoki discloses that the selection of the specific hard coat to provide the requisite hardness is within the skill of the art and discloses the desirability of using a hard coat having a pencil hardness of 5H or higher (or at least 6H or at least 7H – see above).
Yoneyama in view of Kadoki is silent with regard to a third hard coat layer formed on the opposite side of the substrate/support.
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of Yoneyama in view of Kadoki’s substrate (and a third hard coat).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the substrate because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. Yoneyama, Kadoki, and Kang disclose optical films with hard coats, use polycarbonate support/substrates, and use the optical laminates for electronic device display screen covers (see above).
Regarding claim 2, Yoneyama discloses that the organosilane compound can have a mercapto substituent or an amino substituent (The transparent resin laminate according to claim 1, wherein the (C) silane coupling agent comprises one or more selected from the group consisting of a silane coupling agent having an amino group and a silane coupling agent having a mercapto group) [0195].
Regarding claim 3, Yoneyama discloses that the fluorine-containing compound can be a perfluoropolyether group-containing acrylate compound (The transparent resin laminate according to claim 1, wherein the (B) water-repelling agent comprises a (meth)acryloyl group-containing fluoropolyether water-repelling agent) [0235].
Regarding claim 4, Yoneyama discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to which layer(s) of the film the agent can be added and in what amount.
However, it would have been obvious to one having ordinary skill in the art to adjust the amount of leveling agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A PHOSITA would recognize that the amount of leveling agent in one or more layers of the film would affect the amount of leveling in the formed layer/film (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent).
Regarding claim 8, Yoneyama discloses that the thickness of the overcoat layer is preferably from 0.25 to 6 um (The transparent resin laminate according to claim 1, wherein the thickness of the first hard coat is from 0.5 to 5 um) [0307].
Regarding claim 9, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (The transparent resin laminate according to claim 1, wherein the thickness of the second hard coat is from 10 to 30 um) [0307].
Regarding claim 21, Yoneyama discloses that the inorganic particles can be subjected to a surface treatment with a coupling agent [0177]. Organic compounds used in a surface treatment include a silane coupling agent or a titanate coupling agent [0180]. Aluminum-based compounds can be used as a surface treating agent [0178]. Organic compounds having a reactive functional group can be used (The transparent resin laminate according to claim 1, wherein the (D) inorganic fine particles comprise surfaces which have been treated with one or more selected from the group consisting of a silane coupling agent, a titanate coupling agent, an aluminate coupling agent, an organic compound having a reactive functional group, and a surface-treatment agent) [0182-183].

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al, Kadoki et al, and Kang et al as applied to claim 1 above, and further in view of Kawase et al (USPGPUB 2003/0022984).
Regarding claims 4 and 19, the limitations of claim 1 have been set forth above. Yoneyama further discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to the amount of leveling agent used in the film (claim 4). Yoneyama is silent with regard to using a silicone-acrylate copolymer leveling agent (claim 19).
Kawase discloses flow-and-leveling agents for paints and inks, which, when added to paints and inks in minor amounts, can impart to the paints and inks flow-and-leveling property in the occasions of their application or printing and at the same time can prevent occurrence of coating or printing defects even in the presence of foreign matters which are a cause of ruptures in coating or printing step [0002]. The object of the present invention is to provide flow-and-leveling agents which prevent ruptures caused by foreign dust and give smooth and level painted surfaces, without interfering with the paints' recoating property [0008]. The leveling agent is a silicone-acrylate copolymer [0009-23]. Use of the inventive leveling agent in paints and inks can lead to high quality appearance and prevent deterioration in appearance by reducing ruptures caused by foreign dust [0033] [0037]. The use rate of the flow-and-leveling agent is preferably 0.5-2% by weight [0035].
Kawase is analogous because it discloses leveling agents for coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kawase’s flow-and-leveling agent in an amount of 0.5-2% by weight as Yoneyama’s leveling agent in the hard coat layer and/or the overcoat layer (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent – claim 4) (The transparent resin laminate according to claim 4, wherein the (E) leveling agent comprises a silicone-acrylate copolymer leveling agent – claim 19).  One of ordinary skill in the art would have been motivated to use such a leveling agent because this would lead to a high quality appearance and prevent deterioration in appearance by reducing ruptures caused by foreign dust as disclosed by Kawase above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al, Kadoki et al, and Kang et al as applied to claim 1 above, and further in view of Kurishima et al (USPGPUB 2013/0063393).
Regarding claim 20, the limitations of claim 1 have been set forth above.
Yoneyama and Kadoki are silent with regard to a printed layer in the optical laminate.
Kurishima discloses a functional laminated plate and a touch panel comprising a transparent electrically conductive laminated plate [0002]. In one embodiment, the functional laminated plate includes at least one functional layer between two plastic films [0063]. The functional layer can be selected from an EM wave shielding function, a heat ray reflection function, a gas barrier function, and a planar heat generation function [0064]. The functional laminated plate can include a printed layer between the layers or on the outermost layer [0078]. The print layer is provided for hiding a structure existing below the functional laminated plate or for displaying necessary information depending on the purpose of the use of the functional laminated plate according to this embodiment, and may be formed by directly printing an outline, a letter, a ruled line, or a pattern on the plastic film included in the laminated plate or by printing it on a film or a sheet of paper or the like that is suitable for printing [0078]. The functional laminated plate can be used as a surface protection sheet for various display devices including LCD, plasma, and EL display devices [0082].
Kurishima is analogous because it discloses surface protection sheets for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a printed layer on either side of Yoneyama’s support layer (further comprising a printed layer on a second hard coat forming surface of the transparent resin sheet, or on a surface of the transparent resin sheet opposite to the second hard coat forming surface).  One of ordinary skill in the art would have been motivated to add a printed layer in this location because this would provide the benefits disclosed by Kurishima above, i.e. the ability to hide a structure existing below the optical film or for displaying necessary information. Yoneyama discloses that various other functional layers can be provided between the support and the hard coat layer including a gas barrier layer (also listed by Kurishima above as one of the potential functional layers) [0326]. Both Yoneyama and Kurishima disclose using the optical laminates as the outermost layer or surface protection sheet of display devices such as LCDs, plasma displays, and ELD’s ([0375-379] Yoneyama and [0082] Kurishima). 

Claims 5-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoki et al (USPGPUB 2013/0216801) in view of Yoneyama et al (USPGPUB 2007/0231566) and Kang et al (USPGPUB 2015/0197662).
Regarding claims 5-7, 10-11, 13, and 16-17, Kadoki discloses transparent, thin-wall, scratch-resistant articles based on polycarbonate compositions, as well as methods of their manufacture [0001]. An object of the invention is to produce polycarbonate-based thermoplastic materials that can achieve the combination of physical and optical properties to serve as a replacement for alkali-aluminosilicate glass materials, such as those used in portable electronic devices [0004]. The inventive plastic article comprises a substantially transparent substrate having a thickness of 0.2 mm to 3.0 mm comprising a polycarbonate (wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5-6) [0006] and a hard coat disposed over a surface of the transparent sheet, the hard coat providing the article with a pencil hardness of at least 5H (A transparent resin laminate comprising a hard coat and a transparent resin sheet layer – claims 5-6) [0007]. Such a laminate provides a desired combination of hardness, scratch, mar, and impact resistance along with excellent optical properties of light transmittance and low haze and yellowness [0014] [0092]. The hard coat may be a single layer [0061] and can be an acrylate-based hard coat [0061]. Silica filler can be used to increase hardness [0070]. The cured hard coat has a thickness of 10 um to 50 um or 14 um to 40 um [0083]. Exemplary embodiments of the invention have a pencil hardness ranging from 5H to 7H, a total light transmittance above 89.3%, a haze of 3.1% or less, and a yellowness index (YI) of 1.7790 or less (and wherein the following requirements (i) to (iii) and (vi) of the transparent resin laminate are satisfied: (i) a total light transmittance of 80% or more; (ii) a haze of 5% or less; (iii) a yellowness index of 3 or less; and (vi) a pencil hardness of the first hard coat surface of 5H or higher – claim 5) [pg 12, Table 3, inventive examples 1-4]. The laminate can be used as a window article for electronic device display screens and for portable electronic devices [0076]. Silica filler can be used to increase hardness [0070].
Kadoki is silent with regard to a dual layer hard coat (i.e. a first and a second hard coat layer). Kadoki is silent with regard to a hard coat layer on the opposite side of the substrate/support (regarding the claimed third hard coat).
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: Yoneyama’s overcoat layer and hard coat layer correspond to the claimed first and second hard coats, respectively. Yoneyama further discloses that an organosilane compound is preferably added to at least one layer of the layers constituting the film [0189]. The content of the organosilane is most preferably from 1 to 15 mass% of the solids content in the containing layer (and (C) 0.01 to 10 parts by mass of a silane coupling agent) [0216]. From the viewpoints of pencil hardness and the prevention of curling, it is preferred that the content of inorganic fine particles in a hard coat layer is higher than that of an overcoat layer, and it is also possible not to contain inorganic fine particles in an overcoat layer (wherein the first hard coat is formed of a coating material containing a silane coupling agent and containing no inorganic particles) (wherein the second hard coat is formed of a coating material containing inorganic particles) [0135]. The support can be a transparent resin film, plate, or sheet [0288]. The thickness of the overcoat layer is preferably from 0.25 to 6 um (wherein the thickness of the first hard coat is from 0.5 to 5 um – claims 5-6) [0307]. The water contact angle of the optical film is preferably 1010 or more (wherein the following requirement (iv) is satisfied; (iv) a water contact angle at the first hard coat surface of 1000 or more – claims 6 and 10) [0316].
Kadoki and Yoneyama are analogous because both disclose optical films with hard coats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s two layer hard coat in lieu of Kadoki’s single layer hard coat for Kadoki’s transparent optical laminate article (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer – claims 5 and 6) (wherein the first hard coat is an outermost layer of the transparent resin laminate – claims 16 and 17) (An article comprising the transparent resin laminate according to any one of claims 1 to 6 – claim 7).  One of ordinary skill in the art would have been motivated to use Yoneyama’s two layer hard coat because this would provide a desirable balance between hardness and curling of the optical film. Yoneyama discloses that there is a limit in satisfying both high hardness and low curling of the optical film when using a single layer hard coat of uniform composition [0300-301]. High hardness/scratch resistance and low curling can be achieved by forming a film having a high molecular weight and high hardness on the surface side or an optical film [0302]. The dual layer hard coat has a higher molecular weight compound near the surface thereby increasing the surface hardness [0301]. Both Yoneyama and Kadoki disclose optical films with hard coats and both disclose using polycarbonate support/substrates (see above and [0288] of Yoneyama). Also, both Yoneyama and Kadoki disclose using the optical laminates for electronic device display screen covers ([0076] of Kadoki) ([0375-380] Yoneyama).
Regarding the hardness of Kadoki’s optical laminate surface using Yoneyama’s two layer hard coat, Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher than that of the overcoat layer [0135]. The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see aforementioned tables). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Kadoki also discloses that the selection of the specific hard coat to provide the requisite hardness is within the skill of the art and the hard coat has a pencil hardness of at least 5H, at least 6H, or at least 7H [0061] [0083]. Therefore, the combination of Yoneyama’s hard coat and overcoat with Kadoki’s polycarbonate substrate would result in the surface of the overcoat layer having a pencil hardness of 5H or higher (or at least 6H or at least 7H) (and wherein the following (vi) is satisfied: (vi) a pencil hardness of the first hard coat surface of 5H or higher – claims 5-6) (further satisfying the following requirement (vii): (vii) a pencil hardness of the first hard coat surface of 6H or higher – claims 11 and 13).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, both Yoneyama and Kadoki disclose an ability to increase the hardness by adding inorganic filler to the hard coat layer, Yoneyama discloses increasing pencil hardness of the overcoat layer by reducing or eliminating the presence of filler in the overcoat layer, and Kadoki discloses that the selection of the specific hard coat to provide the requisite hardness is within the skill of the art and discloses the desirability of using a hard coat having a pencil hardness of 5H or higher (or at least 6H or at least 7H – see above).
As to the durability of the water contact angle after 20,000 reciprocating wipes with cotton (claims 6 and 10), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claims 5 and 6) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Yoneyama discloses that the silicone or fluorine compound used as an antifouling or water-repellent agent can be added solely to the overcoat layer [0305]. Hardening with the compound contained in the overcoat layer that is high in molecular weight and high in the number of functional groups per one molecule enhances the fixing property of the antifouling agent thereby improving the durability of the antifouling property [0305]. The Examiner notes that the composition of Yoneyama’s overcoat layer and that of the present invention are substantially the same (compare paragraphs [0027-50] of the specification of the present invention with Yoneyama’s polyfunctional acrylates [0061-62] [0382-390], silane coupling agents [0189-195], and water repelling/antifouling agent [0217-237]). Since the prior art discloses an overcoat layer (corresponding to the claimed first hard coat) having substantially the same composition as the first hard coat of the present invention, having a water contact angle preferably 1010 or more, and with enhanced fixing property/durability of the water-repelling/antifouling agent in the overcoat layer, the examiner believes the claimed properties are either anticipated or highly obvious ((v) a water contact angle at the first hard coat surface after 20,000 reciprocating wipes with cotton of 1000 or more).
Kadoki in view of Yoneyama is silent with regard to a hard coat layer on the opposite side of the substrate/support (regarding the claimed third hard coat).
Kang discloses a hard coating film with high fouling resistance, slip resistance, hardness and impact resistance [0002]. The hard coating film comprises a supporting substrate, a first hard coating layer formed on one side of the substrate having a first surface energy and a second hard coating layer formed on another side of the substrate having a second surface energy [0016-19]. The first hard coating layer with a larger surface energy is adhesive to other substrates while the second coating layer with a smaller surface energy is resistant to fouling and slip [0029]. The second hard coating layer with a smaller surface energy is directed toward the outside while the first hard coating layer with a larger surface energy faces a separate subject whereby the hard coating film can be protected from external fouling while sufficiently adhering to the subject [0029] [0031]. The first hard coating layer is imparted with impact resistance and bending resistance [0032]. The supporting substrate can be polycarbonate [0041]. The hard coating film can be used in touch panels of mobile devices and as covers or device panels for various displays [0125].
Kang is analogous because it discloses hard coating films for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a larger surface energy hard coating layer to the underside of Kadoki in view of Yoneyama’s substrate (and a third hard coat – claims 5 and 6).  One of ordinary skill in the art would have been motivated to add such a hard coating layer to this side of the substrate because this would enhance the adhesive strength between the optical laminate and the underlying substrate/article as disclosed by Kang above. Furthermore, addition of such a hard coat layer in this position would improve the impact resistance and bending resistance as disclosed by Kang above. Yoneyama, Kadoki, and Kang disclose optical films with hard coats, use polycarbonate support/substrates, and use the optical laminates for electronic device display screen covers (see above).
Regarding claims 12 and 14, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (wherein the thickness of the second hard coat is from 10 to 30 um) [0307].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoki et al, Yoneyama et al, and Kang et al as applied to claim 6 above, and further in view of Kurishima et al (USPGPUB 2013/0063393).
Regarding claim 22, the limitations of claim 6 have been set forth above.
Kadoki and Yoneyama are silent with regard to a printed layer in the optical laminate.
Kurishima discloses a functional laminated plate and a touch panel comprising a transparent electrically conductive laminated plate [0002]. In one embodiment, the functional laminated plate includes at least one functional layer between two plastic films [0063]. The functional layer can be selected from an EM wave shielding function, a heat ray reflection function, a gas barrier function, and a planar heat generation function [0064]. The functional laminated plate can include a printed layer between the layers or on the outermost layer [0078]. The print layer is provided for hiding a structure existing below the functional laminated plate or for displaying necessary information depending on the purpose of the use of the functional laminated plate according to this embodiment, and may be formed by directly printing an outline, a letter, a ruled line, or a pattern on the plastic film included in the laminated plate or by printing it on a film or a sheet of paper or the like that is suitable for printing [0078]. The functional laminated plate can be used as a surface protection sheet for various display devices including LCD, plasma, and EL display devices [0082].
Kurishima is analogous because it discloses surface protection sheets for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a printed layer on either side of Kadoki’s substrate layer (further comprising a printed layer on a second hard coat forming surface of the transparent resin sheet, or on a surface of the transparent resin sheet opposite to the second hard coat forming surface).  One of ordinary skill in the art would have been motivated to add a printed layer in this location because this would provide the benefits disclosed by Kurishima above, i.e. the ability to hide a structure existing below the optical film or for displaying necessary information. Kadoki discloses that the thermoplastic composition can be a component of an electronic device such as a portable electronic device [0076]. The polycarbonate compositions can be used in applications such as electronic device display screen cover, touch screen, or keypad [0076]. Kurishima also discloses use of an optical laminate that can be used as a surface protection sheet for various display devices (see above). 

Response to Arguments
Applicant's arguments on pages 10-17, with regard to claims 1-4, 7-9, 15, 18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566) in view of Kadoki et al (USPGPUB 2013/0216801) and Kang et al (USPGPUB 2015/0197662) have been fully considered but they are not persuasive. Applicant argues on pages 11-13 that the layer arrangement disclosed in paragraphs [0326] and [0300-303] of Yoneyama is inconsistent with the layer arrangement taught by Kang and that it would have been improper for a PHOSITA to apply the teachings of Kang (having a hard coat layer on each side of a substrate) to a combination of Yoneyama and Kadoki.
Examiner’s response: The Examiner acknowledges Yoneyama’s disclosure in paragraph [0326] wherein any additional functional layers are provided between the support and the hard coat layer or the overcoat layer. However, such a layer arrangement disclosure is not equivalent to a teaching away from adding a hard coat layer to the underside of Yoneyama’s substrate as it appears Applicant contends. In other words, Yoneyama’s positive recitation of the location of the optional functional layers does not equate to a negative recitation that additional layers may not be added to the bottom side of Yoneyama’s substrate (i.e., the side of the substrate opposite to the hard coat and overcoat layers). Regarding paragraphs [0300-303] of Yoneyama, see the Examiner’s response to this argument in paragraph 164 of the OA dated 7/13/2021.
Applicant argues on pages 13-16 that Kang teaches away from including any additional layer other than the supporting substrate, the first hard coating layer and the second hard coating layer in the hard coating film based on claim 1 and paragraphs [0026], [0029], [0031], [0045], and [0083] of Kang. Applicant argues that the layer arrangement taught by Yoneyama and the layer arrangement taught by Kang are incompatible with each other from a technical perspective. Applicant concludes that “One of ordinary skill in the relevant art, starting from the teachings of Yoneyama, would never have been motivated to go against the clear teachings of Yoneyama (i.e., optical functional layers other than the hard coat layer and the overcoat layer can be further provided between the support and the hard coat layer or the overcoat layer, or on the overcoat layer). Accordingly, one of ordinary skill in the relevant art, starting from the teachings of Yoneyama, would never have been motivated to form the hard coating layer with a larger surface energy of Kang on the surface of the transparent substrate opposite to the hard coat layer and the overcoat layer of a hard coat laminated film resulted from the application of the transparent substrate of Kadoki to the optical film of Yoneyama, against the teachings of Yoneyama. 
Conversely, if one had been motivated to form the hard coating layer with a larger surface energy of Kang on the surface of the transparent substrate opposite to the hard coat layer and the overcoat layer of the hard coat laminated film from the viewpoint of the enhancement in adhesive strength as well as the improvement in impact resistance and bending resistance (as discussed in item 126 of the Office Action), one would have tried to remove the overcoat layer of Yoneyama or refrain from forming the overcoat layer in order to obtain a laminate of only the three layers according to the essential teaching of Kang.”
Examiner’s response: The Examiner agrees that Kang is silent with regard to the presence of additional layers other than the substrate and first and second hard coating layers. However, such an absence of additional layers in the disclosure of Kang is not equivalent to stating that a PHOSITA would be limited to only using Kang’s three layer configuration when combining the disclosure of Kang with other prior art. There is no disclosure in Kang that directs one away from having layers in addition to the substrate and first and second hard coat layers. In other words, there is nothing in Kang that would suggest that Kang’s invention would not operate as intended if other layers were present, especially with regard to the first hard coating layer having higher surface energy to enhance adhesiveness to other substrates. Likewise, Yoneyama’s disclosure as discussed above wherein any additional layers are on the side of the substrate having the hard coat and overcoat layers does not indicate that applying a hard coat layer to the opposite side of the substrate would render the invention inoperable for its intended use. It appears to be a simple step for a PHOSITA to add a hard coat layer having higher surface energy in this location in Yoneyama’s optical laminate and the TSM (teaching, suggestion, or motivation) to do so is also clear (see paragraphs 126 and 161 in the OA dated 7/13/2021). 
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 19 that if a printed layer is provided on a surface of the optical film of Yoneyama (which is used for a polarizing plate, an image display, or the like), an image to be displayed would disadvantageously have an undesired color which would render the optical film unsuitable for its intended use.
Examiner’s response: Kurishimi is relied on to meet the limitations of this claim. See the new rejection above. Kurishima discloses a functional laminated plate that can be used as a surface protection sheet for various display devices including LCD, plasma, and EL display devices [0082]. A print layer is provided for hiding a structure existing below the functional laminated plate or for displaying necessary information depending on the purpose of the use of the functional laminated plate according to this embodiment, and may be formed by directly printing an outline, a letter, a ruled line, or a pattern on the plastic film included in the laminated plate or by printing it on a film or a sheet of paper or the like that is suitable for printing [0078]. Therefore, Kurishima provides evidence that use of a print layer in such an optical laminate would not render it unsuitable for its intended use.
Applicant's arguments on pages 20-22, with regard to claims 5-7, 10-14, and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Kadoki et al (USPGPUB 2013/0216801) in view of Yoneyama et al (USPGPUB 2007/0231566) and Kang et al (USPGPUB 2015/0197662) have been fully considered but they are not persuasive. Applicant’s arguments are similar to those above. Applicant further argues that Kang teaches away from including any additional layer other than the supporting substrate, the first hard coating layer and the second hard coating layer in the hard coating film since Kang requires that the hard coating layer with a larger surface energy makes one surface of the hard coating film while the hard coating layer with a smaller surface energy makes the other surface of the hard coating film.
Examiner’s response: See the response above regarding Kang. Regarding the outer surfaces of Kang’s hard coating film being formed from the first and second hard coat layers, such a disclosure by Kang does not preclude the presence of additional layers between the substrate and either of the hard coat layers. Such a disclosure requires that Kang’s first and second hard coat layers form the outer surfaces of the laminate, however, in order to achieve the benefits disclosed by Kang, i.e. fouling and slip resistance (second hard coat layer) and enhanced adhesiveness to another substrate and impact and bending resistance (first hard coat layer) [0029-32]. This is not a teaching away from the presence of additional layers in a laminate nor does it indicate that applying Kang’s first hard coat layer to the underside of Kadoki’s substrate would render Kadoki’s laminate inoperable for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781